Exhibit 10.20

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (“Agreement”) dated as of May 26, 2009, is made
and entered into by and between MEPT Kirkland Office II LLC, a Delaware limited
liability company (“Landlord”), as successor-in-interest to Multi-Employer
Property Trust, a trust organized under 12 C.F.R. Section 9.18 (“MEPT”), and
Market Leader, Inc., formerly known as HouseValues, Inc., a Washington
corporation (“Tenant”).

BACKGROUND

a) Landlord and Tenant entered into that certain Lease Agreement dated
November 1, 2004, as amended by a First Amendment to Lease dated May 26, 2005; a
Second Amendment to Lease dated October 14, 2005; and a Third Amendment to Lease
dated as of March 1, 2009 (collectively, the “Lease”), for approximately 65,469
rentable square feet of space (the “Current Premises”) located at 11332 NE 122nd
Way, Kirkland, WA 98034, commonly known as Building A-2 of Kirkland 405
Corporate Center, and as more fully described in Exhibit A attached hereto.

b) Tenant desires to make certain amendments to the Lease on the terms and
conditions set forth in this Agreement.

c) Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Lease.

AGREEMENT

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereby mutually agree as follows:

i) RENT. As of the Effective Date, the Base Rent for the Premises shall be as
set forth below, payable in equal monthly installments, in advance, on the first
business day of each and every month of the Term.

PREMISES: 25,309 RSF

 

Applicable Portion of Lease Term    Annual Base Rent/NNN   
Monthly Base Rent/NNN

Beginning first

day of

   Ending last day of      

June 1, 2009

   June 30, 2010    $355,171.56 (subject to the credit described in Section 3 of
the Third Amendment)    $29,597.63 (subject to the credit described in Section 3
of the Third Amendment)

July 1, 2010

   June 30, 2011    $456,407.52    $38,033.96

July 1, 2011

   June 30, 2012    $471,846.00    $39,320.50

July 1, 2012

   June 30, 2013    $488,043.72    $40,670.31

ii) PARKING. As of June 1, 2009, Landlord shall provide Tenant with one hundred
thirty-four (134) parking spaces. Building A-2 has a covered parking ratio of
0.6 parking spaces per 1,000. Approximately 15 of these parking spaces (“Covered
Spaces”) are located in the covered parking area. The remainder of approximately
119 parking spaces (the “Uncovered Spaces”) are located in the parking areas
adjacent to Building A-2. Landlord shall also designate a minimum of eight
(8) parking spaces immediately adjacent to the south entrance to the Building as
visitor parking spaces available to visitors of any tenant of the Building on a
first come, first serve basis.

iii) TERMINATION. Upon thirty (30) days’ prior written notice to the other
party, either Landlord or Tenant may elect to terminate this Agreement, in which
event neither party shall have any further obligations under this Agreement;
provided that, upon the termination of this Agreement, all of the terms and
conditions of the Lease and the prior First, Second and Third Amendments shall
remain in full force and effect in accordance with their respective terms,
including, without limitation, the Base Rent and Parking allocation set forth in
such Third Amendment.

iv) AUTHORITY. Tenant represents and warrants that all necessary corporate
actions have been duly taken to permit Tenant to enter into this Agreement and
that the person signing this Agreement on behalf of Tenant has been duly
authorized and



--------------------------------------------------------------------------------

instructed to execute this Agreement. Landlord represents and warrants that all
necessary company actions have been duly taken to permit Landlord to enter into
this Agreement and that the person signing this Agreement on behalf of Landlord
has been duly authorized and instructed to sign this Agreement.

v) BROKERS. Each of Landlord and Tenant warrants and represents that it has
dealt with no real estate broker in connection with this Agreement.

vi) FULL FORCE AND EFFECT. Except as expressly modified above, all terms and
conditions of the Lease remain in full force and effect and are hereby ratified
and confirmed. Landlord and Tenant hereby acknowledge and agree that, except as
provided in this Agreement, the Lease has not been modified, amended, canceled,
terminated, released, superseded or otherwise rendered of no force or effect.

 

Designated Address for Landlord:

  

LANDLORD:

MEPT Kirkland Office II LLC

c/o Kennedy Associates Real Estate Counsel, LP

Attn: Executive Vice-President - Asset

  

MEPT Kirkland Office II LLC, a Delaware limited

liability company

Management

1215 Fourth Avenue, Suite 2400

Seattle, WA 98161

Facsimile: 206-682-4769

 

And to:

 

MEPT Kirkland Office II LLC

c/o New Tower Trust Company

Attn: President/MEPT or Patrick O. Mayberry

3 Bethesda Metro Center, Suite 1600

             By:   

NewTower Trust Company Multi-Employer

Property Trust, its sole member

            By:   

Kennedy Associates Real Estate

Counsel, LP, Authorized Signatory

                By:   

Kennedy Associates Real Estate

Counsel GP, LLC, its General

Partner

Bethesda, MD 20814

Facsimile: 240-235-9961

       

By: /s/Michael McCormick

Name: Michael McCormick

Its:      Sr. Vice President

               

 

Designated Address for Tenant:

  

TENANT:

     

Market Leader, Inc.

Attn: Corporate Secretary

11410 NE 122nd Street

   Market Leader, Inc., a Washington corporation   

Kirkland, WA 98034

Facsimile: (425) 952-5651

   By:         /s/JACQUELINE DAVIDSON                       Name:     Jacqueline
Davidson                                   Its:          Chief Financial
Officer                           